Citation Nr: 0600490	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for heart 
disability on a secondary basis, and if so whether the 
reopened claim should be granted.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. B. Joyner


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Board notes that in the June 2004 supplemental statement 
of the case, the RO reopened and then denied the claim 
seeking service connection for heart disease on a secondary 
basis.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Thus, the Board must first review the 
RO determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The issue of entitlement to a higher initial rating for 
diabetes mellitus is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  Service connection for heart disability was denied in an 
unappealed rating decision of August 1994; the evidence 
received since the August 1994 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim. 
.
2.  The veteran's heart disease is etiologically related to 
his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for heart 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  Heart disability is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate both the 
veteran's claim to reopen and his reopened claim.  Therefore, 
no further development is required to comply with the VCAA or 
the implementing regulations.

Factual Background

Service medical records are negative for evidence of heart 
disease.  

Private medical records initially show the presence of heart 
disease in 1984, when the veteran had a heart attack.  He was 
diagnosed with diabetes mellitus in 1987.  He underwent 
orthotopic cardiac transplantation in June 1993.  

A July 2003 VA examination report notes diagnoses of ischemic 
heart disease, cardiomyopathy, and heart transplant secondary 
to cardiomyopathy.  The examiner opined that because the 
veteran first had heart problems in 1984 and because he was 
not diagnosed with diabetes until 1987, it is more likely 
than not that the heart conditions are not related to the 
diabetes.

An August 2003 letter from the veteran's cardiologist, T.E. 
Walsh, M.D., states that the veteran's "diabetes mellitus 
has been a major contributing factor leading to his ischemic 
heart disease."

A September 2003 letter from C. Bates, M.D., states that the 
veteran was diagnosed with diabetes mellitus in 1987, three 
years before his heart attack.  He then went on to develop 
ischemic cardiomyopathy resulting in orthotopic cardiac 
transplantation in 1993.  Dr. Bates opined that there is a 
direct correlation between the veteran's vascular disease and 
the diabetes, which Dr. Bates states "almost assuredly began 
well before 1987."

According to the report of a February 2004 VA examination, 
the examiner felt that because there is no evidence that 
diabetes mellitus was present before 1987, which was three 
years after his heart attack, it is less likely than not that 
the diabetes caused the veteran's ischemic cardiomyopathy.

A June 2004 addendum to the February 2004 VA exam report 
notes that the inexorable progression of the veteran's heart 
disease from his early onset ischemic heart disease to the 
ultimate need for a heart transplant is strongly indicative 
that this outcome was inevitable whether or not the veteran 
had diabetes mellitus.  The physician who conducted the 
February 2004 VA exam consulted with another VA physician who 
concurred in this opinion.

A September 2004 letter from Dr. Walsh states that the 
assumption that the veteran's diabetes mellitus has nothing 
to do with the veteran's coronary heart disease because the 
diagnosis of diabetes mellitus was made in 1987, whereas the 
diagnosis of heart disease was made in 1984, is an erroneous 
one.  Dr. Walsh stated, "It is well known that the metabolic 
derangements leading to increased risk for coronary heart 
disease can precede the clinical diagnosis of diabetes 
mellitus by many years.  The increased insulin levels and 
lipid arrangements associated with diabetes may be present 
for quite some time before the diagnosis of coronary heart 
disease."  Dr. Walsh also stated, "It is also well known 
that the metabolic derangements which put the patient at risk 
for ischemic heart disease may precede the manifestation of 
overt diabetes mellitus by many years.  It is my opinion that 
the patient's diabetes mellitus and ischemic heart disease 
are intimately related."

An April 2005 VA exam report, written by the same doctor who 
conducted the July 2003 VA exam, notes the veteran's 
diagnoses of status post heart transplant due to ischemic 
cardiomyopathy, diabetes mellitus, and coronary artery 
disease.  The doctor who consulted on the June 2004 addendum 
to the February 2004 VA exam report opines that nothing has 
changed since the veteran's VA exam in 2004.  This physician 
further opined that the progression of the veteran's heart 
disease in his orthotopic heart transplant, non-cardiac 
vascular disease and stable diabetes mellitus all indicate 
that the veteran has severe panvascular disease which 
antedated his diabetes mellitus, and is continuing on a path 
independent of and without regard to the diabetes mellitus.

Legal Criteria

I.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

II.  Reopened Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  Claim to Reopen

In an August 1994 rating decision, the RO denied entitlement 
to service connection for heart disease.  The claim of 
entitlement at that time was based upon exposure to Agent 
Orange.  The evidence of record at the time of the August 
1994 rating decision included service medical records and the 
reports of two VA examinations.  The RO denied entitlement to 
service connection for heart disease because heart disease is 
not a disability for which service connection is granted on a 
presumptive basis.  Additionally, there was no competent 
evidence showing that the veteran's heart disease was related 
in any way to the veteran's active duty, to include any 
exposure to herbicides.  

Since that August 1994 rating decision, the veteran has been 
awarded service connection for diabetes mellitus.  He now 
claims that his heart disease is the result of his diabetes 
mellitus.  The evidence that forms the basis of this 
contention includes progress notes from the VA Medical Center 
in Cleveland, Ohio, reports of VA examinations, and several 
private medical records.  A private medical record from T.E. 
Walsh, M.D., states that the veteran's heart disease and 
diabetes mellitus are intimately related, and any assumption 
that his diabetes mellitus has nothing to do with his heart 
disease is completely erroneous.  Dr. Walsh further stated 
that veteran's diabetes mellitus, which was first diagnosed 
in 1987, "certainly worsened the long-term outcome of his 
coronary heart disease and played a role in his ultimately 
required cardiac transplantation."  This evidence is clearly 
new and material since it supports a grant of secondary 
service connection for the disability and no such evidence 
was previously of record.  Accordingly, reopening of the 
claim is in order.

II.  Reopened Claim

The veteran contends that his heart disease is secondary to 
his diabetes mellitus.  

The medical evidence shows that it is at least as likely as 
not that the veteran's heart disease is etiologically related 
to his diabetes mellitus.  There are three VA examination 
reports and two addenda to those reports all by three 
separate examiners which conclude that it is less likely than 
not that that the veteran's diabetes mellitus caused his 
ischemic cardiomyopathy.  The VA physicians support their 
opinions by noting that there is no evidence that diabetes 
mellitus was present before 1987 and that the veteran did not 
begin having heart problems until 1984.  

However, there are three letters from two of the veteran's 
private physicians, Dr. Walsh and Dr. Bates, which state that 
there is a direct relationship between the diabetes mellitus 
and the heart disease.  In a September 2004 letter Dr. Walsh 
stated, "It is well known that the metabolic derangements 
leading to increased risk for coronary heart disease can 
precede the clinical diagnosis of diabetes mellitus by many 
years.  The increased insulin levels and lipid arrangements 
associated with diabetes may be present for quite some time 
before the diagnosis of coronary heart disease. . . . It is 
also well known that the metabolic derangements which put the 
patient at risk for ischemic heart disease may precede the 
manifestation of overt diabetes mellitus by many years.  It 
is my opinion that the patient's diabetes mellitus and 
ischemic heart disease are intimately related. . . ."  In an 
August 2003 letter Dr. Walsh stated that diabetes mellitus 
was a major contributing factor leading to the veteran's 
ischemic heart disease.  Furthermore, in a September 2003 
letter, Dr. Bates stated that there is a direct correlation 
between the veteran's vascular disease and his diabetes, 
which was most likely present long before the clinical 
diagnosis in 1987.

With two private opinions and supporting rationales which 
bolster the veteran's claim that his heart disease is related 
to his diabetes mellitus and three VA physicians' opinions 
which do not support this contention, the Board must find 
that the evidence is in equipoise.  The Board recognizes that 
the VA physicians have looked at the evidence, examined the 
veteran, and determined that based upon the dates of onset of 
the diabetes mellitus and heart disease, it is less likely 
than not that the diabetes caused the heart disease.  
However, because there are two private medical opinions 
supporting the claim that the veteran's heart disease is 
related to his diabetes, and those two opinions contain the 
same rationale, namely that the diabetes probably had its 
onset long before it was clinically diagnosed in 1987, and is 
known to contribute to heart disease before its diagnosis, 
and giving the benefit of the doubt to the veteran, the Board 
finds that there is enough evidence in the record to support 
the veteran's claim.  Accordingly, the veteran's claim for 
service connection for heart disability will be granted.




ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for heart disability is granted.

Entitlement to service connection for heart disability is 
granted.


REMAND

The veteran claims that he is entitled to a rating in excess 
of 20 percent for his service-connected diabetes mellitus.  
In this regard, the Board notes that the record does not 
contain any VA medical records after December 2004.  At the 
Travel Board hearing before the undersigned, the veteran 
stated that he has been in receipt of VA medical care for his 
diabetes since December 2004.  In addition, the veteran 
contends that he is on a higher dosage of insulin and that 
his symptoms are more severe than contemplated by the 20 
percent rating.  The Board is of the opinion that a VA 
examination is warranted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should obtain all 
of the veteran's treatment records from 
the VA Healthcare System since December 
2004.

2.  Then, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the severity of the veteran's diabetes 
mellitus.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should specifically indicate 
whether the veteran's diabetes requires 
insulin, restriction of his diet, 
regulation of his activities, and whether 
it causes episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations or visits to a diabetic 
care provider, and the frequency of any 
such hospitalizations or visits.  The 
examiner should also identify any 
complications of the veteran's diabetes.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The RO or the AMC should also 
undertake any other indicated development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


